 

UNTER &

SQUTHER

UNITED STATES OF AMERICA

C hyit

Check Pre

Gate:

Dale:

 

TATES CUSTRIC? COURT
NOUISTRICT OF NEW YORE

WAIVER OF RIGHT TO BE PRESENT AT
C

 

oo, al
hope " {ewant é er —
belendant 2G cre ie yt)

eceeding that Appfies
Arraignment

l have been piven a copy of the indictment conlaining the charges against me and pave reviewed if with
my altarney, Eunderstand that | have a right to appear before a judge in a courtroom in the Southern
Disteict of New York to confirm that | have received and reviewed the indictment; to have the indictment
read gioud to me d t wish; and to enter a plea of either guilty or not guilty before the judge. After
consultation with my attorney, | wish to plead not guilty. By signing this document, | wish to advise the
court of the following. | willingly give up my right to appear in a courtroom in the Southern District of
New York to advise the court that:

1} i have received and reviewed a copy of the indictment.
2) ido not need the judge to read the indictment aloud to me.
3} t plead not guilty to the charges against me in the indictment.

Signature of Defendant

Print Hare
Bail Hearing

arn applying or in the future may apply for release from detention, or if not detained, for modification of
fhe conditions of my release from custody, that is, my bail conditions. | understand that t have a oetht to
appear before a judge in a courtroom in the Southern District of New York at the time that my attorney
makes Guth an application, | have discussed these rights with my attorney and wish to give up these rights
for lhe period of time in which access to the courthouse has been restricted on account of the COVID 14
pandemic. |request that my attoriey be pernilied to make applications for my release from custody or
for mudification of the conditions of my release even though | will not be present, and to make such
applications in wailing or by Glephone in my attorney's discretion.

Signature of Gefendant

Print Same

 
 

x Copterence

Dhave heen charged in an indicloent with wolations of federal law. [understand that t have a rigit to be
present at all conferences conceraing this indictment that are held by a judge in tae Southern District of
New Yurk, unless the conference invalyes only a question of law. |understand thal at these confereeces
the judge may, among other things, 1) seta schedule for the case including the date at which the trial will
be held, and 2} determine whether, under the Speedy Trial Act, certain perlods of dime should be properly
exclided in setting the time Sy which the trial must occur. [have discussed these issues with my attorney
and wish to give up my right fo be present at the conferences. By signing this document, | wish to advise
the court that | willingly give up my right to be present at the canferences in my case for Lae period of
ume in which access te the courthouse has been restricted on account of the COVID-19 pandemic. |
request that ory atlorney be permitted to represent my interests at the proceedings even though [will not
be present.

hp hur wanes

   

Dare: SE ae Nfl: AF LN ef ie

. Signature ¢ of Defendant

Print Name

[hereby affirm that | am aware of my obligation to discuss with my client the charges cantaineéd in the indictment,
my cherit’s rights to attend and participate in the criminal proceedings encompassed dy this waiver, and this
waiver farm. | affirm that my client knowingly and voluntarily consents to the proceedings being hetd in my
dient’s absence. | willinform my client of what transpires at the proceedings and provide my client with a copy of
the transcript of the proceedings, if request

   

Date:

Signs

franc L. O' fe (ly

Print Name

Te of Defense Counse

Addendum for a defendant who requires services of an lnterpreter:

lused the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirely, to the defendant before the defendant signed it. The interpreter’s name js:

Date: renter
Signature of Defense Counsel
Accepted: _. G ee et tery

stpnetereotrete Hon, Philip M. Halpern, U.S.D,J.
bate: July 12, 2021

 

 
